United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3586
                                   ___________

Reginald Morgan,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * Eastern District of Missouri.
Johnny Ford; Missouri Department of *
Mental Health; Dr. Dorn Schuffman;      * [UNPUBLISHED]
Laurent Javois; Dr. Keith Schafer,      *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: May 1, 2009
                                Filed: May 5, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Reginald Morgan appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon de novo review, see Ramlet v. E.F.
Johnson Co., 507 F.3d 1149, 1152 (8th Cir. 2007), we find no basis for reversal, and
we affirm. See 8th Cir. R. 47B.
                      ______________________________


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.